IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Harold Lindeman, Jamie                       :
Livengood and Matthew                        :
Beeman                                       :
                                             :
      v.                                     :
                                             :
The Borough of Meyersdale,                   :
Somerset County,                             :
                                Appellant    :     No. 2063 C.D. 2014



                                ORDER



            NOW, February 17, 2016, having considered appellees’ application for

reargument and appellant’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge